Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Leslye B. Davidson, on December 2, 2021.

Amend claims 16 and 26 as shown below.  
	Cancel claims 17-25 and 27-36.

16. (Currently amended) A method of regenerating axonal damage, wherein the axonal damage is an injury of the  sciatic nerve, the method comprising administering to a subject a therapeutically effective amount of a compound reducing microtubule detyrosination in axonal tips selected from cnicin or a 

 of the sciatic nerve, the method comprising administering to a subject a therapeutically effective amount of a compound reducing microtubule detyrosination in axonal tips selected from cnicin or a .

The following is an examiner’s statement of reasons for allowance:
The claims are limited to cnicin or a pharmaceutically acceptable salt thereof.  Cnicin is not taught by the cited prior art and while sesquiterpene lactones are taught, the selection of cnicin in view of the substantial number of compounds taught does not appear to be particularly motivated.  This is particularly the case when the instant claims are limited to a subject population with injury to a sciatic nerve.  Overall, the claims as a whole distinguish over the cited prior art and tip the scale in favor of non-obviousness.
Claims 16 and 26 are allowed.
	Claims 1-15, 17-25, and 27-36 are canceled.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571) 272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JARED BARSKY/Primary Examiner, Art Unit 1628